Citation Nr: 0605666	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  02-10 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from October 1974 to November 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating determinations by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In May 2001, the veteran testified at a hearing before a 
decision review officer at the RO. In March 2004, the veteran 
appeared at the RO before the undersigned, sitting in 
Washington, DC, for a videoconference hearing. Transcripts of 
both hearings are of record.

In a July 2004 decision, the Board denied reopening of the 
claim. In September 2005, the veteran's attorney and the 
Secretary filed a Joint Motion for Remand with the United 
States Court of Appeals for Veterans Claims (CAVC). In 
October 2005, the CAVC granted the motion and vacated and 
remanded the Board's July 2004 decision for readjudication 
consistent with the motion.

While the matter was pending at the Board, additional 
evidence was received reflecting the veteran's representation 
by private counsel. This evidence will be considered as part 
of the development requested below.

The issue of the reopened claim of entitlement to service 
connection for an acquired psychiatric disorder addressed is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development for the issue decided herein have been completed

2.  In a November 1984 rating decision, the Board denied the 
veteran's reopened claim of entitlement to service connection 
for a psychiatric disease on the merits. This is the last 
final decision on any basis.  

3.  The evidence received since the November 1984 Board 
decision includes evidence which is not cumulative or 
redundant of the evidence previously of record and which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim seeking service connection for an acquired psychiatric 
disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the some regulations implementing it are 
applicable to the veteran's claim to reopen.

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the appellant's claim to 
reopen.  Therefore, no further development with respect to 
the claim to reopen is required under the VCAA or the 
implementing regulations.

B. New and Material Evidence

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Entitlement to service connection for a psychiatric disease, 
variously diagnosed, was originally denied in an August 1976 
RO rating decision. The veteran filed to reopen his claim, 
and in a November 1984 decision, the Board denied on the 
basis that service medical records were negative any evidence 
of neurosis or psychosis, and there was no evidence that a 
psychosis was manifested to a compensable degree within one 
year following the veteran's separation from active service. 
A July 2000 claim to reopen was denied by the Board in a July 
2004 decision, which was subsequently vacated and remanded by 
the Court in October 2005. 

The evidence of record that formed the bases for the denials 
prior to the most recent July 2000 claim to reopen included 
the service medical records, post-service medical records 
showing psychiatric disability variously diagnosed as 
constitutional or developmental abnormality, inadequate 
personality, alcohol abuse, schizophrenia, and anxiety 
reaction.

The evidence received since the November 1984 Board decision 
includes: private treatment reports showing variously 
diagnosed current psychiatric disability, an Industrial 
Medicine psychiatric evaluation reporting hospitalization at 
Batavia VA hospital for 4 months (in 1974), and showing 
diagnoses of adjustment disorder with depressed mood, 
personality disorder, and anxiety; a May 2001 lay statement 
from the veteran's sister to the effect that he lived with 
her after separation from service, and that he had anxiety 
and drinking problems, and was hospitalized at VA for a while 
for drinking problems, and sworn testimony from the veteran. 

In a May 2001 hearing before a DRO, the veteran testified to 
the effect that he lived with his sister in Rochester after 
his 1975 discharge from service and first sought treatment 
for anxiety in 1976 within the one-year period after 
discharge. In March 2004 hearing before the undersigned, he 
testified to the effect that in October 1975, about a month 
prior to his discharge from service, he sought treatment for 
a nervous condition at the dispensary. At that time he 
related he was shaking, had nervous trouble, and almost had a 
blackout. After his discharge in November 1975, he testified 
that he then went to live with his sister in Rochester, and 
again sought treatment in 1976 at the Rochester Clinic, where 
he saw a social worker, and a physician. He testified that 
the same physician who saw him in 1976, later diagnosed 
paranoid schizophrenia in 1983 after an intake conference 
with other physicians. The veteran indicated during his 
testimony that he could get a statement from the doctors who 
treated him. He testified to treatment for major depression 
since 2000, and to diagnosis with paranoid schizophrenia, 
depression and personality disorder. He asserted his belief 
that he was unable to work because of his psychiatric 
disability which he attributed to his military service. 

The Board observes that for the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999) the U. S. 
Court of Appeals for Veterans Claims (Court) held that the 
prior holdings in Justus and Evans that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge. The Board notes that the veteran's 
sworn testimony, the lay statement from the veteran's sister, 
and industrial medicine examination dated in January 2001, 
all tend to suggest psychiatric problems in the 1970s, and a 
period of hospitalization at VA close in time to his 
discharge from service. Thus the Board concludes that the 
evidence is not cumulative or redundant of the evidence 
previously of record, and contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability. It is so significant that it must be 
considered to fairly consider the merits of the veteran's 
claim. See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998). Accordingly, it is new and material and reopening of 
the claim is in order. To this extent only, the claim is 
granted.

ORDER

New and material evidence having been received, reopening of 
the claim seeking service connection for a psychiatric 
disorder is granted to this extent only.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), [38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)] and the regulations implementing it are applicable to 
the reopened claim for service connection for a psychiatric 
disorder. A November 2000 RO notification letter informed the 
veteran of the evidence and information necessary to reopen 
the claim. However, the veteran has not been properly 
apprised of the types of the evidence and information that he 
should submit, and the assistance that VA will provide to 
obtain evidence on his behalf. Further, the veteran has not 
been adequately informed of the need to submit evidence 
substantiating his claim, what types of evidence are required 
to substantiate the claim, and has not been afforded adequate 
opportunity to submit such evidence and argument in support 
of his reopened claim. 

Additionally, the Board finds that another attempt should be 
made to obtain any outstanding clinical records of 
hospitalization or treatment at VA hospital in 1976. In this 
regard, the evidence reflects May 2001 lay statement and the 
veteran's sworn testimony which suggest hospitalization at VA 
in Rochester in 1976 for nervous and/or alcohol abuse 
problems. A psychiatric examination dated in January 2001, 
conducted by Industrial Medicine Associates, also relates a 
history of hospitalization at Batavia, New York, for four 
months (in 1974) due to stress and depression. Although the 
record includes a June 2001 RO request for recall of retired 
OPC records for the period from November 1975 to December 
1976, the request was limited to VA outpatient treatment 
records. Since the evidence suggests clinical records of 
hospitalization and treatment may be outstanding from these 
facilities, another attempt should be made to request them.

In light of the above, the Board has concluded that further 
RO actions are required to comply with the VCAA and the 
implementing regulations pertinent to the reopened claim, 
prior to adjudication on the merits. 

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159 (2005), and pertinent court 
precedents, pertaining to his reopened 
claim of entitlement to service connection 
for an acquired psychiatric disorder.  The 
veteran should be provided adequate 
opportunity to submit any statements from 
his physicians in support of his belief 
that his psychiatric disorder is related 
to his military service.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran, to include all clinical 
records of any VA hospitalization in 1976 
in Batavia or Rochester. 

3.  If the RO is unable to obtain any 
pertinent evidence as identified by the 
veteran, it should so inform the veteran 
and his attorney and request them to 
provide the outstanding evidence.

4.  The veteran should be scheduled for a 
VA psychiatric examination.  The claim file 
should be made available to the examiner 
for review prior to the examination.  All 
indicated tests should be performed and all 
clinical findings reported in detail.  
After examining the veteran and reviewing 
the file, the examiner should answer the 
following:  (1) Is there evidence of a 
chronic acquired psychiatric disorder?  (2)  
If so, what is the formal diagnosis?  (3)  
Is it more likely than not that the 
diagnosed disorder was manifested by in-
service symptoms or was first shown post-
service?  (4)  Is it more likely than not 
that any psychiatric disorder found is 
related to any in-service occurrence or 
event?  A complete medical analysis should 
be included in responding to these 
questions.

5.  Then, the RO should readjudicate the 
claims based upon a de novo review of all 
pertinent evidence and consideration of all 
applicable criteria.  If the benefit sought 
on appeal is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his attorney, and afford them 
the requisite opportunity for response 
before the claims folder is returned to the 
Board for further appellate consideration.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


